DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 7/14/22 is made.  Claims 1, 3-6, 8 and 28-32 are currently pending.  The rejection under 35 USC 101 has been withdrawn due to the claim amendments.
Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1, 5, 6, 8 and 28, 29, 31 and 32 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,967,056. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-5 comprise isolated proteins which are structurally the same and/or similar to those recited in the patented claims.  While the percent identity in the instant claims is “at least 80% similarity”, this language encompasses proteins with even greater percent similarity such as the 95% similarity as recited in the patented claims.  Accordingly, the scope of the claims is not patentably distinct.
Claim Rejections – 35 USC § 112-Written Description
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 3-5 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to isolated proteins which have at least 80% similarity to: 
A composition comprising
1)an isolated protein having at least 80% similarity to amino acids 25-968 of SEQ ID NO:2,
an isolated protein having at least 80% similarity to amino acids 27-790 of SEQ ID NO-4, an
isolated protein having at least 80% similarity to amino acids 23-727 of SEQ ID NO: 6, or
2) an isolated protein having at least 80% similarity to amino acids 25-964 of SEQ ID NO:8, an isolated protein
having at least 80% similarity to amino acids 26-848 of SEQ ID NO:10, an isolated protein having
at least 80% similarity to amino acids 27-784 of SEQ ID NO:12, an isolated protein having at
least 80% similarity to amino acids 25-742 of SEQ ID NO:14; a pharmaceutically acceptable carrier; and an adjuvant.

And isolated whole cells expressing these proteins.
 To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed polypeptides such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed.  The instant claim allows for sequences which differ by 20% from the sequences provided.
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid [polypeptide] itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus'" (Id. at 1106);accordingly, it follows that an adequate written description of a genus cannot beachieved in the absence of a disclosure of at least one species within the genus. Absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of variants, the skilled artisan could not immediately recognize that Applicants were in possession of the claimed genus of peptides at the time of filing. 
The scope of the claim includes numerous structural variants and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesevariants of the claimed proteins. There is no teaching in the specification regarding which 20% of the structure can be varied and still produce a functional protein with the ability to protect a chicken against challenge with P.multocida.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of proteins based on the disclosure.  It is suggested that the claims be limited to 90% identity as recited in instant claim 6.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to variants of the polypeptides set forth in the SEQ ID Nos. 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use theproteins and compositions as instantly claimed. 

Claim Rejections – 35 USC § 112-Enablement
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 3-5 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
First, the specification does not reasonably provide enablement for the recited amino acid sequences that are ‘at least 80% similar’ to the recited SEQ ID Nos. in the claims.  The instant claims are drawn to numerous isolated protein variants.  The specification states that substitutions, additions, or deletions, may be made to the defined sequences; however, the specification provides no guidance as to what the amino acids may be changed without causing a detrimental effect to proteins.  It is unpredictable as to which amino acids could be removed and which could be added.  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of success are limited.  Other positions are critical to the protein’s structure/function relationship, e.g., such as various positions or regions directly involved in binding, catalysis in providing the correct three-dimensional spatial orientation of binding and catalytic sites.  These regions can tolerate only very little or no substitutions.  Selective point mutation to one key residue could eliminate the function of the polypeptide.  It could eliminate its functional properties.  If the range of decreased binding ability after single point mutation of a protein antigen varies, one could expect point mutations in the protein antigen to cause varying degrees of loss of protection/function, depending on the relative importance to the binding interaction of the altered residue.  Alternatively, the combined effects of multiple changes, as instantly claimed, in an antigenic determinant could again result in loss of function.  A protein having multiple antigenic sites, multiple point mutations, or accumulated point mutations at key residues could create a new antigen that is precipitously or progressively unrecognizable by any of the antibodies in the polyclonal pool.   As stated above, Applicants have not shown the particular substitution and the result it produces.  Applicants have provided no guidance to enable one of ordinary skill in the art how to determine, without undue experimentation, the effects of different amino substitutions and the nature and extent of the changes that can be made.  It is expensive and time consuming to make amino acid substitutions at more than one position, in a particular region of the protein, in view of the many fold possibilities for change in structure and the uncertainty as to what utility will be possessed.  See Mikayama et al. (Nov.1993. Proc.Natl.Acad.Sci. USA, vol. 90 : 10056-10060) which teaches that the three-dimensional structure of molecules is important for their biological function and even a single amino acid difference may account for markedly different biological activities.  Rudinger et al. (June 1976. Peptide Hormones. Biol.Council. pages 5-7) also teaches that amino acids owe their ‘significance’ to their inclusion in a pattern which is directly involved in recognition by, and binding to, the receptor and the significance of the particular amino acids and sequences for different amino acids cannot be predicted a priori, but must be determined from case to case by painstaking experimental study.  The instant claims allow for substitutions with amino acids of vastly different properties and they do not recite the specific changes in the claims.
Additionally, the claim recite that the claimed composition can protect a chicken against challenge with P.multocida.  The claims include 80% variants, but the specification is not enabled for compositions with this amount of variability and the ability to protect against P.multocida. In the Reasons for Allowance in the parent application 16/484,332, now US Patent Serial No. 10, 967,056, Examiner Baskar states:
	The claimed composition comprising a mixture of metal regulated proteins from P. multocida and an adjuvant of the instant application is novel and nonobvious. The specification teaches field strains of pathogenic Pasteurella multocida, and particularly when compared the patterns of metal regulated proteins present in these strains, two major patterns of metal regulated proteins predominate in these pathogenic strains. One pattern contains 2 or 3 major metal regulated proteins, and the other pattern contains 4 distinct metal regulated proteins (pages 6, 7, figure 8-2, 9-2, 10-2, 11-2, 12-2, 13-2 and 14-2). When the metal regulated proteins of these two pattern types were obtained from two P. multocida strains, one of serotype 2, 5 and one of serotype 3, 4, and combined and used as vaccinate animals. This result was unexpected and surprising. The closest prior art by Roier et al ( Int J Med Microbiol. 2013 Jul: 303(5): 247-256) teach the P. multocida outer membrane proteins and vesicles of different molecular weight proteins but does not teach metal regulated proteins in a composition as claimed. 
	The instant claims are drawn to a much wider scope and is not enabled by the instant specification.  The instant claims allow for the use of proteins with as much as 20% variability (or a cell expressing a said proteins). Claim 4 does not recite the phrase ‘further comprising’ like patented claim 4, but allows for the single isolated polypeptide with 80& identity to amino acids 26-805 of SEQ ID NO: 44.  Claim 3 recites proteins of molecular weights but the claim does not recite the strain from which these proteins were taken and it does not appear to be reproducible using any P.multocida present in nature.  Without the specific strain and more information it is unclear one of skill in the art could reproduce the claimed composition and expect for it to protect a chicken against P.multocida  Additionally, it is unclear if the polypeptides of claim 3 are different from the ones with the recited amino acid sequences, e.g., as in claims 1 and 2 or different proteins entirely.  It appears the method steps, conditions of isolation and amounts and the strain are critical to the reproducibility and identification of these proteins.
	Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”)  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the 80% variant proteins 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the proteins and compositions as instantly claimed. 
Response to Applicants’ arguments of the 112, first paragraph rejections:
	Applicants argue that SEQ ID NOS: 2, 4, 6, 8, 10, 12, 14 and 44 are a representative number of species. This has been fully and carefully considered but is not deemed persuasive.  The instant claims allow for any polypeptides with at least 80% identity to those polypeptides. The full-length sequence itself is one single species.  That is not a representative number.  With respect to the alignments in the drawings, those appear to either be identical sequences (100% identity) or at least 90% identity.  The arguments also do not fully address claim 3 which recites isolated protiens by molecular weights of 99kDA, 81 kDa and 80 kDa with no amino acid sequence provided.  It is unclear if these are any of the polypeptides recited in instant claim 1, for example, or completely different polypeptides.  The strain from which these proteins were taken and it does not appear to be reproducible using any P.multocida present in nature.  Without the specific strain and more information it is unclear one of skill in the art could reproduce the claimed composition and expect for it to protect a chicken against P.multocida  Additionally, it is unclear if the polypeptides of claim 3 are different from the ones with the recited amino acid sequences, e.g., SEQ ID NO: 2, 4, 6, 8, 10, 13, 14, 44, etc.  The molecular weights do not allow one to clearly identify the intended proteins or if these are completely different proteins. Additionally, the polypeptides are also defined by process steps which do not necessarily have an effect on the product to be achieved. For example, the statement that the bacteria are grown in the presence of an iron chelator includes low concentrations of chelator, which have a limited or no effect on the final product. The protein content appears to vary between different biovars.
Claim Rejections – 35 USC § 112-2nd paragraph
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is vague and indefinite because the strains from which the proteins are isolated appear to be critical limitation.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Claim 3 recites proteins of molecular weights but the claim does not recite the strain from which these proteins were taken and it does not appear to be reproducible using any P.multocida present in nature.  Without the specific strain and more information it is unclear one of skill in the art could reproduce the claimed composition and expect for it to protect a chicken against P.multocida  Additionally, it is unclear if the polypeptides of claim 3 are different from the ones with the recited amino acid sequences, e.g., SEQ ID NO: 2, 4, 6, 8, 10, 13, 14, 44, etc.  The molecular weights do not allow one to clearly identify the intended proteins or if these are completely different proteins. Additionally, the polypeptides are also defined by process steps which do not necessarily have an effect on the product to be achieved. For example, the statement that the bacteria are grown in the presence of an iron chelator includes low concentrations of chelator, which have a limited or no effect on the final product. The protein content appears to vary between different biovars.  Appropriate clarification and/or correction is required.  Additionally, the claim also recites:
and wherein the proteins are expressed by the Pasteurella multocida when incubated in media without the iron chelator and expressed at an enhanced level during growth in media comprising an iron chelator
 which confuses the statement that the proteins cannot be isolated when grown without an iron chelator.   The use of the term ‘enhanced level’ is also vague.

Response to Applicants’ arguments:
Applicants argue that the claim is not a product by process claim.  The description that these polypeptides are isolated when P.multocida is incubated in media comprising any iron chelator and not isolatable when grown in media without the iron chelator.  They argue this is sufficient to identify the claimed proteins.  This has been fully and carefully considered but is not deemed persuasive. Depending on the strain used, e.g., it appears that there is strain variability with protein expression and one specific strain was used to isolate these proteins.  Additionally, the particular media, concentrations and type of iron chelator also appear to have a direct effect on the proteins to be produced.  Additionally, the claim also recites:
and wherein the proteins are expressed by the Pasteurella multocida when incubated in media without the iron chelator and expressed at an enhanced level during growth in media comprising an iron chelator
which confuses the statement that the proteins cannot be isolated when grown without an iron chelator.   The use of the term ‘enhanced level’ is also vague.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        9/28/22